UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8342


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SAILE JEAN, a/k/a Shorty Black, a/k/a         Jean   Saile,   a/k/a
Desire Jean Sallier, a/k/a Blackie,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:01-cr-01117-SB-1)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Saile Jean, Appellant Pro Se. Peter Thomas Phillips, Assistant
United   States  Attorney,  Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Saile Jean appeals the district court’s order granting

relief on his motion for reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).             We find no reversible error in

the district court’s grant of Jean’s motion, and we thus affirm

for the reasons stated by the district court.              United States v.

Jean,   No.    9:01-cr-01117-SB-1      (D.S.C.    Sept.   29,     2008).     We

dispense      with   oral   argument    because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2